Title: James H. McCulloch to Thomas Jefferson, 6 December 1819
From: McCulloch, James H.
To: Jefferson, Thomas


					
						Dr Sir
						
							Custom House Balto
								 Collts Off’
							Decr 6 1819
						
					
					An Invoice & bill of lading of wine oil &c, shipped to my address for your use, has been delivered this morning by the Brig Lady Monroe, from Marseilles; shipped as appears from his letter by Julius Oliver in place of Mr Cathalan lately deceased. I do not inclose the invoice as it may be wanted to ascertain the articles at delivery: but the amt is Frs 1069.77– duties, as estimated, D42.72–Frt &c 24.75 & some expences of drayage, storage &c yet unknown. The contents of invo  are
					
						
							  
							6 boxes 
							144
							 bottles red wine
						
						
							
							1 
							24
							 Muscat & Vin cuit.
						
						
							
							1 double cask muscat.
						
						
							
							3 boxes
							150
							 Ledenon wine
						
						
							
							1 
							18
							
								 Vin cuit of Provence
									6 bottles claret
							
						
						
							
							1 
							24
							 Sweet oil
						
						
							
							1 
							108
							lbs macaroni
						
						
							
							1 
							12
							  bottles anchovies
						
						
							
							1 
							50
							lbs raisins.
						
					
					They will be forwarded as soon as you can favour me with directions for the purpose; & I shall remain as ever
					
						With sincerest respect Your obliged friend & servt
						
							Jas H McCulloch
						
					
				